Citation Nr: 1018183	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for back problems as a 
result of exposure to herbicides.

2.  Entitlement to service connection for urinary tract 
infections as a result of exposure to herbicides.

3.  Entitlement to service connection for abdominal pain as a 
result of exposure to herbicides.

4.  Entitlement to service connection for rheumatoid 
arthritis, all joints.


REPRESENTATION

Veteran represented by:	The American Legion


 

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran failed to report for a videoconference hearing 
before the Board in August 2006.  He has not requested that 
the hearing be rescheduled.  Accordingly, his request for a 
Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009). 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's back problems are related to service or 
any incident of service to include exposure to herbicides.

2.  The preponderance of the evidence does not establish a 
current urinary tract disability which is related to service 
or any incident of service to include exposure to herbicides.

3.  The preponderance of the evidence is against a finding 
that the Veteran's abdominal pain is related to service or 
any incident of service to include exposure to herbicides.

4.  The preponderance of the evidence is against a finding 
that the Veteran's rheumatoid arthritis, all joints, is 
related to service or any incident of service to include 
exposure to herbicides or manifested within one year of 
active service.


CONCLUSION OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for the establishment of service connection 
for a urinary tract infection are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 

3.  A disability involving abdominal pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 

4.  The criteria for the establishment of service connection 
for rheumatoid arthritis, all joints, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letters mailed in November 
2003 and December 2004, prior to the initial adjudication of 
the claims.  Although he was not provided with notice 
concerning the disability-rating and effective-date elements 
of the claim, the Board has determined that there is no 
prejudice to the Veteran in proceeding with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for 
the claimed disabilities is not warranted. Consequently, no 
effective date or disability rating will be assigned, and the 
failure to provide notice with respect to those elements of 
claim is no more than harmless error.

The record reflects that service medical records, service 
personnel records, post-service medical records and opinions, 
and VA treatment records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board notes that the Veteran submitted a letter during 
April 2004 indicating that he had applied for Social Security 
Administration disability benefits but had not yet received 
notification of a decision.  Since that time, the Veteran has 
not alleged that such records would support his claims for 
service connection and his representative has not indicated 
that there are outstanding records which should be obtained.  
In a February 2006 VA mental health examination, the Veteran 
reported that he last worked in August 2003 because of 
psychiatric symptoms.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted 
without medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

However, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307.  The law further 
provides that, if a Veteran was exposed to a herbicide agent 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda (PCT); prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or esotheliomas).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become 
manifest to a degree of 10 percent or more, even though there 
is no record of such disease during service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service personnel records showed that the Veteran had combat 
service in the Republic of Vietnam from November 1968 to 
November 1969.  Therefore, the Board concludes that the 
Veteran is presumed to have been exposed to herbicides during 
that service.  

The Veteran alleges that his disabilities are as a result of 
exposure to bacteria while serving in Vietnam, or in the 
alternative, the result of herbicide exposure in Vietnam.  
The Veteran indicated in a letter dated December 2003 that he 
had these problems since he was 29 or 30 years old.  As the 
Veteran was born in December 1943, the onset of symptoms 
would have been in 1972 or 1973.  The Board additionally 
notes that the Veteran indicated in a July 2004 statement 
that he began having arthritic pain shortly after returning 
from Vietnam. 

In a February 2006 substantive appeal, the Veteran noted that 
the RO mistakenly adjudicated his claims as for service 
connection for back problems, urinary tract infections, 
abdominal pain, and rheumatoid arthritis, but that his claims 
were actually for service connection for osteoarthritis of 
the lower spine and neck and for rheumatoid arthritis of all 
joints of the body.  As the Veteran did not clearly withdraw 
claims for abdominal and urinary tract disorders, the Board 
will proceed to review the evidence relevant to all the 
symptoms and diagnoses for these systems.  

The Veteran's service treatment records do not indicate 
treatment for abdominal pain, rheumatoid arthritis, back 
problems or a urinary tract disease.  There is no indication 
of treatment for an acute bacterial infection.  On the 
Veteran's separation examination during February 1970, the 
Veteran indicated that he had cysts in his tailbone, back and 
thigh which he was scheduled to have operated on before he 
was inducted into service.  He further indicated that he had 
not had the cysts operated on due to active service.  A 
physician indicated in a Report of Medical Examination for 
separation purposes that the Veteran had soft tissue tumors 
of the skin and back; also noting a pilonidal cyst operating 
during service with no abscess found.

Relevant medical records since service include an October 
1975 history and physical examination from a private 
physician, diagnosing the Veteran with exogenous obesity; 
tension state; rectal fissure; and chronic sinusitis; but 
with no mention of joint pain, abdominal pain, back problems 
or urinary tract infections.  A September 1976 private record 
revealed that the Veteran had a "new problem" - back pain, 
diagnosed as muscle strain; a September 1976 private x-ray 
indicates that the Veteran's lumbar and dorsal spine were 
normal.  A February 1982 private treatment note indicates the 
Veteran had arthritis.  The earliest indication of joint pain 
is from a May 1982 private treatment record which indicates 
that the Veteran had pain all over since June 1981.   The 
Board additionally notes that a June 1984 Agent Orange 
examination report indicates that the Veteran complained of 
severe joint pain all over at that time; diagnosing the 
Veteran with joint disease and a bladder sphincter problem.  
Concerning the Veteran's abdominal pain, an October 1992 
private treatment note indicates that the Veteran had 
abdominal pain secondary to reflux.  Additional records 
indicate that the Veteran was diagnosed with severe 
rheumatoid arthritis and ankylosing spondylitis during 2003 
as well as arthritis of the cervical spine during 2000.  

During January 2006 the Veteran had an informal conference at 
the RO in order to present evidence to support his claim.  He 
indicated at that time that he did not receive treatment for 
any of his claimed maladies for several years after active 
service.  The Veteran submitted a written statement at that 
time indicating that he had diarrhea and viral infections on 
several occasions in-service with joint pain, abdominal pain 
and muscle pain additionally at that time.  

In support of his claim the Veteran has submitted a letter 
dated October 2004 purportedly from a person with the last 
name of Hicks.  The letter is typewritten on plain paper, 
with some script writing and cross outs in pen, with the name 
"Hicks" handwritten underneath an illegible signature.  
There is a stamp toward the bottom of the page indicating the 
letter was received by Dr. Hicks' office one day after the 
date of signature; the physician signed on a line indicating 
the letter was received.  The Board notes that an October 
2003 letter concerning the Veteran's ongoing arthritis 
problems, without a nexus statement, is on letterhead and 
indicates that Dr. Hicks is a rheumatologist.  The letter 
refers to an article from a medical journal for the 
proposition that that chlamydial and many enterobacterial 
infections can trigger reactive arthritis occurring within 1 
month of a primary infection elsewhere in the body.  M.A. 
Kahn, Update on Spondyloarthropathies, 136 Annals Int. Med. 
896 
(2002).  The October 2004 letter indicates that the Veteran's 
contact with bacteria during Vietnam as likely as not 
contributed to the Veteran's arthritis and further that his 
urinary tract infections and stomach ailments through the 
years were the result of his arthritis.  The letter 
additionally indicates that it could not be ruled out that 
the Veteran's problems are caused by his exposure to Agent 
Orange which could have affected his immune system.  The 
letter's author did not provide an explanation why in this 
Veteran's case, arthritis symptoms did not appear for several 
years vice one month.  

In January 2005, the RO received another copy of the letter 
with a different abstract from a medical journal on the 
subject of spondyloarthropathies that also noted a 
relationship between reactive arthritis and certain gram-
negative bacteria.  Also attached were several Internet 
articles from commercial medical sites proposing the same 
relationship.  

The Veteran was afforded a VA examination during September 
2005.  The examiner diagnosed the Veteran with seronegative 
rheumatoid arthritis, degenerative disc disease of the entire 
spine, degenerative joint disease of the entire spine, 
seronegative ankylosing spondylitis and psoriases.  The 
examiner also indicated that he found it highly unlikely that 
the etiology of the Veteran's diffuse degenerative arthritis, 
rheumatoid arthritis, and ankylosis spondylitis is secondary 
to exposure to bacteria while in Vietnam.  

The Veteran was afforded an additional VA examination during 
September 2005.  The examiner reviewed the claims file and 
indicated the evidence discussed above.  The examiner 
specifically indicated the letter purportedly from Dr. Hicks 
dated October 2004 and the attached literature.  He indicated 
that the abstract cited to in the letter was quite brief, 
alluding to arthritis being reactive against gram negative 
bacteria, without supplying details.  The Veteran indicated 
to the examiner that he began having joint pain in his left 
knee and shoulders during 1970; he was initially seen for 
joint complaints during 1972; and that three years prior to 
the examination (in approximately 2003), his joints had 
worsened.  The Veteran additionally reported that he drank 
water which was treated with pills while in Vietnam and 
lacked good food.  The Veteran said that he had urinary tract 
infections during service with painful urination which 
continued until he was about 45 years of age, two or three 
times per year, then they tapered off.  The Veteran indicated 
that his gastrointestinal complaints were attributable to 
referred pain from his back and that he was not aware of any 
gastrointestinal diagnosis.  The examiner indicated diagnoses 
of recurrent urinary tract infections, resolved; and 
gastroesophageal reflux disease based on the upper 
gastrointestinal series performed in 1997.  Concerning the 
Veteran's arthritis, the examiner wrote that the most 
definitive diagnosis is degenerative arthritis; with 
psoriatic arthritis being a real possibility.  The examiner 
indicated that the link provided between the Veteran's 
arthritis and contact with bacteria or Agent Orange in 
Vietnam is purely speculative; additionally noting neither 
that psoriasis nor any form of arthritis are Agent Orange 
presumptive illnesses.  The examiner indicated that the 
Veteran was not currently having urinary tract infections and 
that the Veteran's gastroesophageal reflux disease could not 
be attributable to any nonsteroidal medication.  The Board 
reiterates that none of the claimed conditions were treated 
in service or for many years after service.

Concerning the Veteran's claim for service connection for 
urinary tract infections, the Board notes that there is no 
objective indication of such disability.  It is important to 
point out at this juncture that complaints of past 
occurrences without residuals are not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  Thus, there is no evidence showing current 
disability or diagnosis of the Veteran's claimed condition.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Concerning the Veteran's claim that his arthritis is due to 
Agent Orange or bacteria exposure during active service, the 
Board notes that none of the Veteran's claimed disabilities 
are conditions linked presumptively to Agent Orange exposure.  
Regarding the Veteran's claim for direct service connection, 
the Board finds the VA examiner's opinion to be most 
probative in this instance.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion that is based on 
review of the medical evidence is more probative than an 
opinion that is based on the Veteran's reported history).  
The Board places low probative weight on the letter submitted 
by the Veteran because the signature is unlike that shown in 
an earlier document on letterhead.  As indicated previously, 
Dr. Hicks signed on a line indicating the letter was received 
in his office; it's unclear if the letter is representative 
of Dr. Hicks' opinion.  Moreover, Dr. Hicks referred to 
bacteria infections as the etiology of the Veteran's 
arthritis.  However, service treatment records are silent for 
treatment of any acute bacterial infections.  Concerning the 
VA examiner's opinion, the Board notes that he reviewed the 
letter signed by Dr. Hicks and reviewed the article attached, 
indicating that the article was without necessary details and 
the article only alluded to arthritis being reactive against 
gram negative bacteria.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (finding that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between 
current disability and military service).  The examiner also 
reviewed the Veteran's treatment records detailing years of 
complaints and objective studies, as well as his service 
treatment records.  

The Board notes that the Veteran has reported at various 
times that he had pain in his joints during service.  
However, there are no indications of such in the service 
treatment records and by the Veteran's own admission at his 
informal conference, he did not receive treatment for many 
years after service.  Additionally, the earliest objective 
indication of joint pain is from a May 1982 private treatment 
record which indicates that the Veteran had pain all over 
beginning in June 1981.  Also, a private record from 1976 
indicates that an x-ray of the Veteran's back was within 
normal limits; with no finding of arthritis.  Therefore, the 
Board finds the objective evidence of record with 
documentation of the Veteran's claimed maladies to be more 
probative that the Veteran's statements made years after the 
fact in conjunction with his claim.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence). 

Additionally, the Board notes that the relevant Diagnostic 
Code for arthritis indicates that such disability must be 
found by x-ray evidence.  See Diagnostic Code 5002.  The 
Board notes that x-ray evidence in the claims file first 
dates the Veteran's arthritis to 1982, approximately 12 years 
post-service, well after the one year presumptive period.  
The Board additionally notes that while the Veteran is 
competent to testify concerning in-service injury and 
symptomatology, in the case of a claim for service connection 
for a disability such as arthritis, medical evaluation and 
opinion is more probative as objective testing is necessary 
to make such a diagnosis and render an opinion concerning 
possible etiology and onset.  See 38 U.S.C.A. § 1154(b).  The 
Veteran is also competent to report on his exposure in 
service to unclean water, food, and external environmental 
hazards.  As the Veteran was in combat, his reports are 
presumed credible.  However, the Board places less probative 
weight on the contention that he experienced bacterial 
infections as it is contrary to the service treatment records 
that show no treatment for bacterial infections.  Thus, the 
Board finds that the Veteran's claim for service connection 
for arthritis must be denied.  

Concerning the Veteran's reflux which the VA examiner to 
which the VA examiner attributed the Veteran's abdominal 
pain, the VA examiner indicated that such condition was not 
diagnosed until 1997, more than 25 years after service.  

Concerning the Veteran's claim for service connection for a 
back disability, the Board notes that an x-ray and 
examination approximately six years post service were within 
normal limits.  The 1976 private treatment record 
additionally indicates that the Veteran's back problem was 
new; providing support for the Veteran's statement at one 
time that he did not have the claimed problems until several 
years after service.

The Board additionally notes that the Veteran is not service-
connected for arthritis, thus his argument that his abdominal 
problems and past urinary tract infections are secondary to 
his arthritis must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Thus, taking into account all of the Veteran's theories of 
entitlement, the Board finds that service connection must be 
denied for back problems, urinary tract infections, abdominal 
pain, and arthritis.  Again, the evidence of record does not 
indicate a current disability with regard to the Veteran's 
past urinary tract infections.  Additionally, the Veteran was 
not treated for back problems, abdominal pain or arthritis 
until several years after service.   Also, the Board finds 
the VA examiner's opinion concerning whether his arthritis 
was secondary to Agent Orange or bacteria exposure during 
active service to be more probative than the letter signed by 
Dr. Hicks. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for back problems as a 
result of exposure to herbicides is denied.

Entitlement to service connection for urinary tract 
infections as a result of exposure to herbicides is denied.

Entitlement to service connection for abdominal pain as a 
result of exposure to herbicides is denied.

Entitlement to service connection for rheumatoid arthritis, 
all joints, is denied.




____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


